DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner recognizes that all original objections and rejections under 35 U.S.C. 112 (b)
previously stated for the original specification and claims are overcome by the amendments made by
the applicant unless stated otherwise below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed and updated rejection follows bellow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 20070152804; hereinafter Breed, already of record), in view of Takemura et al. (US 20120216208; hereinafter Takemura, of record in IDS).
Regarding Claim 1,
Breed teaches
	A vehicle electronic controller comprising: (Breed: Paragraph [0064])
	a central processing unit (CPU) including a processor (Breed: Paragraph [0019], [0064]) and a memory (Breed: Paragraph [0522]), the memory storing instructions that when executed configure the processor to: 
	acquire a status of a vehicle; (Breed: Paragraph [0150]) and 
	determine whether to configure an artificial intelligence (Al) model, among a plurality of Al models, based on the acquired status of the vehicle, and (Breed: Paragraph [0126], Fig. 12 (a-c))
	upon determining that the artificial intelligence model is configured, configure an Al model configured to execute a predetermined process by a combination of a plurality of operation units, (Breed: Paragraph [0126])
	wherein the configured Al model is a neural network configured of an input layer configured to accept an external signal, an output layer configured to externally output an operation result, and an intermediate layer configured of the plurality of the operation units, the intermediate layer applying the predetermined process to2Appl. No. 16/607,486SUN-12368Amendment dated March 8, 2022 Reply to Office Action of December 30, 2021information accepted from the input layer, the intermediate layer outputting a process result of the predetermined process to the output layer, and (Breed: Paragraph [0080], [0116]-[0126], Fig. 9)
	wherein the processor is configured to: 
select a configuration of the intermediate layer corresponding to the acquired status of the vehicle, (Breed: Paragraph [0017]-[0019]; The overall neural network (including the intermediate layer(s)) is trained and configured to monitor the blind spot of a vehicle and identify whether or not another vehicle is present there.)
Breed does not teach
	store, in the memory, a table indicating whether each operation unit of each of the Al models is enabled or disabled, each operation unit is set to be enabled or disabled based on the acquired status of the vehicle, and 
	execute the configured Al model based on whether each operation unit of the corresponding Al model in the table is enabled or disabled. 
However in the same field of endeavor, Takemura teaches
	store, in the memory, a table indicating whether each operation unit of each of the Al models is enabled or disabled, each operation unit is set to be enabled or disabled based on the acquired status of the vehicle, and (Takemura: Paragraph [0015], [0064]-[0070] FIG. 7-8, and 28-30; The task table contains data on which applications equipped to the vehicle are enabled and disabled for the desired vehicle operation.)
	execute the configured Al model based on whether each operation unit of the corresponding Al model in the table is enabled or disabled. (Takemura: Paragraph [0086]-[0093]; Based on the vehicle status data that the system acquires, the task table is updated in order to ensure the correct operation units are enabled.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the neural network configuration of Breed with the operation unit table of Takemura for the benefit of providing an in-car-use multi-application execution device that secures operation of multi-applications with a limited processing capacity without degrading a real-time feature and suppresses occurrence of a termination process to thereby ensure safety while maintaining convenience. (Takemura: Paragraph [0005])

Regarding Claim 2,
Breed, in view of Takemura, teaches
The vehicle electronic controller according to claim 1, 
wherein when the predetermined process is not completed within a predetermined time period, it is determined whether to configure the artificial intelligence model using any of a plurality of the operation units, and the predetermined process is executed. (Breed: Paragraph [0126]; after training is complete, the configured neural network is put through a test. Training continues for the neural network if the results of the test is unsatisfactory (which can include not producing enough correct results within an allotted time)) 

Regarding Claim 4,
Breed, in view of Takemura, teaches
The vehicle electronic controller according to claim 1, 
wherein the status of the vehicle is a host vehicle driving environment including a number of objects present in surroundings of the vehicle.  (Breed: Paragraph [0153], [0252]-[0260])

Regarding Claim 5,
Breed, in view of Takemura, teaches
The vehicle electronic controller according to claim 1, 
wherein the status of the vehicle is a host vehicle driving environment including a driving scene of the vehicle. (Breed: Paragraph [0252]-[0260])

Regarding Claim 6,
Breed, in view of Takemura, teaches
The vehicle electronic controller according to claim 1, 
wherein the status of the vehicle is a host vehicle driving environment including weather at a driving point of the vehicle. (Breed: Paragraph [0300])

Regarding Claim 7,
Breed, in view of Takemura, teaches
The vehicle electronic controller according to claim 1, 
wherein the status of the vehicle is a host vehicle driving environment including a time slot at which the vehicle is driving.  (Breed: Paragraph [0109])

Regarding Claim 8, 
Breed, in view of Takemura, teaches
The vehicle electronic controller according to claim 1, 
wherein the status of the vehicle is a host vehicle driving environment including device status of the vehicle.  (Breed: Paragraph [0031], [0377])

Regarding Claim 10,
Breed, in view of Takemura, teaches
The vehicle electronic controller according to claim 4, 
wherein the neural network is determined whether to configure using any of the plurality of the operation units corresponding to the number of the objects. (Breed: Paragraph [0126])

Regarding Claim 11,
Breed, in view of Takemura, teaches
The vehicle electronic controller according to claim 4, 
wherein a priority level is imparted to an object based on the status of the vehicle; and (Breed: Paragraph [0350], [0389], Fig. 26)
The neural network is determined whether to configure using any of the plurality of the operation units corresponding to the priority level of the object. (Breed: Paragraph [0391]-[0392], Fig. 26)

Regarding Claim 12,
Breed, in view of Takemura, teaches
The vehicle electronic controller according to claim 11, 
wherein the priority level is imparted based on relative relationship between a host vehicle and the object. (Breed: Paragraph [0389]-[0392]) 

Regarding Claim 13,
Breed, in view of Takemura, teaches
The vehicle electronic controller according to claim 1, 
Wherein the memory is configured to store an operation parameter of the plurality of the operation units, (Breed: Paragraph [0204], [0505], [0522]) 
wherein in the neural network, the operation parameter is updated such that a degree of reliability of an output value from the output layer is improved in the status of the vehicle. (Breed: Paragraph [0111]-[0112], [0358])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/15/2022